DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               A.D., a child,
                                Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D12-4656

                           [December 10, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos Rodriguez, Judge; L.T. Case No. 12000441DL.

  Carey Haughwout, Public Defender, and Ellen Griffin, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

DAMOORGIAN, C.J.

    A.D., a juvenile, appeals from a restitution order following the court’s
acceptance of his plea of no contest to one count of burglary of a dwelling
and one count of grand theft. Appellant first argues that there was not
sufficient valuation evidence to support the trial court’s restitution order.
We disagree, concluding that the record evidence supports the trial
court’s valuations. Next, Appellant argues that the trial court erred in
awarding restitution for a camera because it was not specifically listed as
an item stolen in the grand theft count contained in Appellant’s petition
for delinquency. Appellant is correct.

    As we explained in S.S. v. State, 122 So. 3d 499 (Fla. 4th DCA 2013),
“[w]hen a defendant agrees to pay restitution as part of a plea agreement,
the defendant’s agreement is limited to restitution arising out of the
offense charged by the [s]tate as reflected in the information and/or by
the factual basis for the plea.” Id. at 502 (quoting Malarkey v. State, 975
So. 2d 538, 540−41 (Fla. 2d DCA 2008)). In other words, “in order for
the court to require restitution, either the arrest affidavit or the facts
admitted by the juvenile at the time of the plea must include the items
for which the court orders restitution.” Id.

   Here, there was no mention of a camera in the arrest affidavit, the
petition for delinquency, or at the plea hearing. Accordingly, we reverse
the restitution order as it pertains to the camera and remand for the trial
court to recalculate the amount of restitution consistent with this
opinion.

   Affirmed in Part; Reversed in Part and Remanded.

STEVENSON and GROSS, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   -2-